In an action, inter alia, for specific performance to convey an interest in certain real property, the plaintiff appeals from a judgment of the Supreme Court, Queens County (LeVine, J.), which, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed, without costs or disbursements.
The plaintiff’s failure to make monthly installment payments to the defendant pursuant to their agreement constituted a material breach of the agreement. Therefore, the plaintiff is not entitled to an award of specific performance (see, Grace v Nappa, 46 NY2d 560, 567). Rosenblatt, J. P., Thompson, Altman and Luciano, JJ., concur.